HAWKINS, J.
Conviction is for burglary, punishment being two years in the penitentiary.
No bills of exception are brought forward, complaining of anything occurring during the trial, and no objections were presented ■ to the charge of the court. It is not necessary to detail the evidence. The state relied for a conviction on proof of appellant’s possession of a part of the property stolen at the time of the burglary. The defense was an alibi and explanation of possession of the property by a claimed purchase. The issues were purely for the jury, which settled them in favor of the state.
The judgment is affirmed.